 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PETE REYNA,                                       Case No. 1:19-cv-01202-BAM (PC)
12                      Plaintiff,                     ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13          v.                                         (ECF No. 2)
14   KINGS COUNTY JAIL MEDICAL,                        ORDER DIRECTING PAYMENT OF
                                                       INMATE FILING FEE BY KINGS COUNTY
15                      Defendant.                     JAIL
16

17          Plaintiff Pete Reyna (“Plaintiff”) is a county jail inmate proceeding pro se in this civil

18   rights action under 42 U.S.C. § 1983.

19          On September 3, 2019, Plaintiff filed a motion to proceed in forma pauperis pursuant to

20   28 U.S.C. § 1915, together with a certified copy of his inmate trust account statement. (ECF No.

21   2.) Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed

22   in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00

23   for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

24   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

25   account. Kings County Jail is required to send to the Clerk of the Court payments from Plaintiff’s

26   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee is

27   paid in full. 28 U.S.C. § 1915(b)(2).

28   ///
                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2              1. Plaintiff's application to proceed in forma pauperis, (ECF No. 2), is GRANTED;

 3              2. The Sheriff of Kings County Jail or his or her designee shall collect payments

 4        from Plaintiff=s prison trust account in an amount equal to twenty per cent (20%) of

 5        the preceding month’s income credited to the prisoner’s trust account and shall

 6        forward those payments to the Clerk of the Court each time the amount in the

 7        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 8        $350.00 has been collected and forwarded to the Clerk of the Court. The payments

 9        shall be clearly identified by the name and number assigned to this action;

10              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

11        Plaintiff=s in forma pauperis application on the Sheriff of the Kings County Jail, via the

12        Court’s electronic case filing system (CM/ECF) or via United States Postal Service; and

13              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

14        Department, U.S. District Court, Eastern District of California.

15
     IT IS SO ORDERED.
16

17     Dated:        September 4, 2019                         /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
